DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 13 October 2021.  Claims 1-6, 8-12, and 22-27 are pending.  Claims 3-5 are withdrawn.  The drawings filed 9 September 2019 are acceptable.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claim 3.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bezdjian (Reg. No. 70,188) on 16 November 2021.

The claims have been amended as follows: 
In claim 3, “wherein the surface” has been changed to – wherein exposing the surface --.
Rejoinder
Claims 3-5 depend on allowable claim 1.  Thus, claims 3-5 have been rejoined.

Allowable Subject Matter
Claims 1-6, 8-12, and 22-27 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646